[Cite as Panezich v. Green, 2016-Ohio-7948.]



                           STATE OF OHIO, MAHONING COUNTY
                                 IN THE COURT OF APPEALS
                                       SEVENTH DISTRICT

CLIFTON J. PANEZICH                             )
                                                )
        PETITIONER                              )
                                                )            CASE NO. 16 MA 0163
VS.                                             )
                                                )                  OPINION
SHERIFF JERRY GREEN                             )                   AND
                                                )              JUDGMENT ENTRY
        RESPONDENT                              )

CHARACTER OF PROCEEDINGS:                       Petition for Writ of Habeas Corpus

JUDGMENT:                                       Dismissed.

APPEARANCES:
For Petitioner                                  Attorney Percy Squire
                                                341 S. Third Street, Suite 10
                                                Columbus, Ohio 43215

For Respondent                                  Attorney Paul Gains
                                                Mahoning County Prosecutor
                                                Attorney Martin P. Desmond
                                                Assistant Prosecutor
                                                21 W. Boardman Street, 6th Floor
                                                Youngstown, Ohio 44503

JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Carol Ann Robb


                                                Dated: November 23, 2016
[Cite as Panezich v. Green, 2016-Ohio-7948.]
PER CURIAM.

        {¶1}    Petitioner Clifton J. Panezich has filed a petition writ of habeas corpus
seeking to have his bail reversed and set aside arguing that it constitutes excessive
bail. Respondent State of Ohio has filed a motion to dismiss.
        {¶2}    On October 6, 2016, the Mahoning County Grand Jury issued a 22-
count indictment naming Petitioner and two codefendants. The indictment alleged
that Petitioner and the codefendants had engaged in a criminal enterprise that sold
counterfeit sports and entertainment memorabilia over the internet. More specifically,
Petitioner was charged as follows: Count One—Aggravated Theft, in violation of R.C.
2913.02(A)(3)(B)(1)(2), a first-degree felony; Count Two—Telecommunications
Fraud, in violation of R.C. 2913.05(A)(C), a first-degree felony; Count Three—
Forgery, in violation of R.C. 2913.31(A)(1)(C)(1)(a)(b), a third-degree felony; Count
Four—Forgery, in violation of R.C. 2913.31(A)(2)(C)(1)(a)(b), a third-degree felony;
Count Five—Forgery, in violation of R.C. 2913.31(A)(3)(C)(1)(a)(b), a third-degree
felony; Count Six—Identity Fraud, in violation of R.C. 2913.49(B)(1)(1)(2), a second-
degree      felony;    Count      Seven—Money    Laundering,    in   violation   of   R.C.
1315.55(A)(1)(B), a third-degree felony; and Count Twenty Two—Engaging in a
Pattern of Corrupt Activity, in violation of R.C. 2923.32(A)(1)(B), a first-degree felony.
        {¶3}    At Petitioner’s request, the trial court conducted a bond hearing.
Evidence was presented that although Petitioner was born and raised in the
Mahoning County area, he was residing in Las Vegas, Nevada at the time of his
indictment.     Following the bond hearing, the trial court set Petitioner’s bond at
$500,000. After a second bond hearing, the trial court again set Petitioner’s bond at
$500,000.
        {¶4}    Following the filing of his petition for writ of habeas corpus before this
Court, Petitioner filed an amended petition requesting expedited treatment and a
shortened response time on November 8, 2016. Meanwhile, Relator had filed a
motion to dismiss.
        {¶5}    Upon review, it is apparent that the petition must be dismissed. When
an inmate files a civil action filed against a governmental entity or employee, R.C.
                                                                               -2-


2969.25(A) requires the petitioner to file an affidavit with the petition describing all
civil actions and appeals they have filed in state or federal court within the past five
years. Petitioner has not included the required affidavit. The Ohio Supreme Court
has held that the “requirements of R.C. 2969.25 are mandatory and failure to comply
with them requires dismissal of an inmate’s complaint.” State ex rel. Hall v. Mohr, 140
Ohio St. 3d 297, 2014-Ohio-3735, 17 N.E.3d 581, ¶ 4. See also Fuqua v. Williams,
100 Ohio St. 3d 211, 2003-Ohio-5533, 797 N.E.2d 982, ¶¶ 6-9 (“A habeas corpus
action is a civil action and therefore the provisions of R.C. 2969.21 through 2969.27
are applicable to such action.”). Even belated attempts to file this affidavit cannot
correct noncompliance with the statute. Id. at ¶ 9.
       {¶6}   Accordingly, the petition for a writ of habeas corpus is dismissed.
       {¶7}   Costs taxed against Petitioner. Final order. Clerk to serve notice as
provided by the Civil Rules.




DeGenaro, J., concurs.

Donofrio, P.J., concurs.

Robb, J., concurs.